An action to recover for money had and received. The parties were formerly man and wife. Differences arose and the plaintiff contends that terms of separation were agreed upon; and that in consideration of her signing a deed and releasing her interest in the real estate, it was agreed that she should receive two thirds of the net proceeds of the sale of all their property including the real estate and their household goods, and in case she applied for a divorce she would not seek alimony or ask for counsel fees.
The defendant contended that no agreement was ever reached as to a division of the proceeds of the sale of the property; that she signed the deed of the real estate for another consideration entirely, and whatever talk was made relative to division of the property was upon the condition that she should apply for a divorce, and if any agreement was arrived at it was without consideration and not binding. The divorce was obtained on libel of the defendant, though it appears one was also filed by the plaintiff.
' The evidence was somewhat conflicting as to the amount of the net proceeds of the sale of the property, — the defendant claiming *585it did not exceed twenty-five hundred dollars, and the plaintiff contended it was in excess of three thousand dollars.
R. I. Thompson and O. H. Emery, for plaintiff.
E. K Gould, for defendant.
The questions in dispute were solely of fact and for the jury. The issues were clearly presented by the presiding Justice. The jury evidently found that the preponderance of the evidence supported the plaintiff’s contention as to an agreement being arrived at, but found the amount received was as contended by the defendant. While the evidence was conflicting and discloses a regrettable lack of appreciation on both sides of their marital responsibilities, and the jury’s verdict was arrived at only after additional instructions by the court upon the importance of their agreeing, we cannot say upon the record before us that it is manifestly wrong. Motion over-
ruled.